Citation Nr: 0919310	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-22 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
postoperative medial meniscectomy of the left knee with 
degenerative changes.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right knee disability, to include as 
secondary to the service-connected left knee disability.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for anxiety and depression.




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to August 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2005 and June 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

The April 2005 rating decision increased the Veteran's left 
knee disability rating to 10 percent, effective October 9, 
2002, and declined to reopen the claims of entitlement to 
service connection for PTSD and a right knee disability.  The 
June 2007 rating decision did not reopen the Veteran's claim 
of entitlement to service connection for anxiety and 
depression.

The Veteran was scheduled for a Board hearing in August 2008, 
for which he failed to report.  In August 2008, the Veteran 
submitted a statement wherein he apologized for missing the 
hearing and explained that he is currently undergoing in-
patient psychiatric treatment at a VA hospital.  This 
statement was titled "Statement In Lieu of Hearing" and did 
not include a request to reschedule the hearing.  The Board 
therefore considers the Veteran's request for personal 
hearing as withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The statement of the case (SOC) regarding the issues of 
entitlement to an increased rating for postoperative medial 
meniscectomy of the left knee with degenerative changes and 
whether new and material evidence had been submitted to 
reopen claims of entitlement to service connection for a 
right knee disability and PTSD was sent to the Veteran in May 
2007.  The SOC regarding the issue of whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for anxiety and depression 
was sent to the Veteran in August 2007.  Thereafter, VA 
treatment records from the Robert J. Dole (Wichita) VA 
Medical Center (VAMC), dated primarily from September 2007, 
were received and associated with the claims folder.  The 
evidence clearly documents treatment for the issues currently 
on appeal.  However, there is no indication that this 
evidence was considered by the AOJ in evaluating the claims 
on appeal, and the record does not contain a waiver of RO 
consideration for this evidence.  The Board cannot cure this 
procedural defect, and must remand the matter for 
consideration of the evidence by the RO and the issuance of a 
supplemental statement of the case (SSOC).  See 38 C.F.R. §§ 
19.31, 19.37 (2008).

Further, in a statement received in August 2008, the Veteran 
reported was receiving inpatient care through the Colmery-
O'Neil (Topeka) VAMC.  Topical records from this facility 
have not been obtained.  As VA is deemed to have constructive 
notice of the existence of any evidence, including treatment 
records, in the custody of a VA facility, those records must 
be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  The Board also notes that in July 2008 the Veteran 
provided a history of treatment for bilateral knee disability 
through the Ft. Dodge Soldiers Home and provided a release 
for the same.  Those records should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete 
outpatient and inpatient treatment records 
from the Topeka VAMC since January 2007 
and Wichita VAMC since September 2007.  
Any negative response should be included 
with the claims file.

2.  Obtain the Veteran's complete 
treatment records from the Ft. Dodge 
Soldiers Home since January 2005.  Any 
negative response should be included with 
the claims file.

3.  After completing the above action and 
any other development as may be indicated 
(e.g., VA examinations), the appellant's 
claim should be readjudicated, to include 
all evidence received since the May 2007 
and August 2007 statements of the case.  
If any issue remains denied, the appellant 
and his representative should be issued 
another SSOC. An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


